                                  Case 4:18-cv-01402-PJH Document 107 Filed 07/26/19 Page 1 of 2



                       1     KRISTIN E. HUTCHINS, Bar No. 184429
                             DEBORAH O. OLALEYE, Bar No. 315838
                       2     LITTLER MENDELSON, P.C.
                             333 Bush Street, 34th Floor
                       3     San Francisco, California 94104
                             Telephone: 415.433.1940
                       4     Facsimile: 415.399.8490
                             Email: khutchins@littler.com
                       5           dolaleye@littler.com

                       6     Attorneys for Defendant
                             SERVICE WEST, INC.
                       7

                       8     MARK J. DIVELBISS, Bar No. 142084
                             LAW OFFICES OF MARK J. DIVELBISS
                       9     5938 Rincon Drive
                             Oakland, CA 94611
                    10       Telephone: (510) 339-1755
                             Email: mark@mjd-law.com
                    11
                             Attorneys for Defendant
                    12       RUDOLPH AND SLETTEN, INC.

                    13                                      UNITED STATES DISTRICT COURT

                    14                                     NORTHERN DISTRICT OF CALIFORNIA

                    15       GEORGETTE G. PURNELL,                       Lead Case No. 4:18-cv-01402-PJH

                    16                        Plaintiff,                 Consolidated with 4:18-cv-01404-PJH

                    17              v.                                   [PROPOSED] ORDER GRANTING
                                                                         DEFENDANTS’ ADMINISTRATIVE
                    18       RUDOLPH AND SLETTEN INC.,                   MOTION TO: (1) EXCEED PAGE LIMIT
                                                                         FOR SUMMARY JUDGMENT MOTION,
                    19                        Defendant.                 AND (2) MOVE SUMMARY JUDGMENT
                                                                         HEARING DEADLINE BACK ONE WEEK
                    20                                                   DUE TO COURT UNAVAILABILITY

                    21

                    22

                    23       GEORGETTE G. PURNELL,                       R&S Complaint Filed: March 14, 2018
                                                                         SW Complaint Filed: March 2, 2018
                    24                        Plaintiff,
                    25              v.
                    26       SERVICE WEST, INC.,
                    27                        Defendant.
                    28
LITTLER MENDELSON, P.C.
                                                                                           Case No. 4:18-cv-01402-PJH
       333 Bush Street
          34th Floor                                                                       Case No. 4:18-cv-01404-PJH
   San Francisco, CA 94104
         415.433.1940
                              [PROPOSED] ORDER GRANTING DEFS’ ADMIN MOTION RE MSJ PAGE LIMIT & HEARING DEADLINE
                                   Case 4:18-cv-01402-PJH Document 107 Filed 07/26/19 Page 2 of 2



                       1       [PROPOSED] ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION TO

                       2                      EXCEED PAGE LIMIT FOR SUMMARY JUDGMENT MOTION

                       3

                       4                      On July 17, 2019, Defendants Service West, Inc. and Rudolph & Sletten, Inc. filed an

                       5     Administrative Motion To: (1) Exceed Page Limit For Summary Judgment Motion, and (2) Move

                       6     Summary Judgment Hearing Deadline Back One Week Due To Court Unavailability. The motion

                       7     requested permission to file a summary judgment motion of up to 40 pages, and supported an

                       8     equivalent increase in number of pages for Plaintiff’s Opposition, and also asked to move the

                       9     deadline set for hearing dispositive motions set in the Court’s Case Management and Pretrial

                    10       Conference Orders [Docs 42 {R&S}and 46 {SW}] back by one week due to the Court’s

                    11       unavailability. Having considered all of the papers filed, the Court finds as follows:

                    12                        IT IS HEREBY ORDERED THAT Defendants’ Administrative Motion is

                    13       GRANTED:

                    14                        (1)      Defendants may file a joint summary judgment motion of up to 40 pages in

                    15       length, and Plaintiff may file an opposition of up to 40 pages in length.

                    16                        (2)      Dispositive motions are to be heard no later than September 25, 2019.
                                                                                                        S DISTRICT
                    17               IT IS SO ORDERED.                                              TA
                                                                                                      TE           C
                                                                                                                        O
                                                                                                S




                                                                                                                         U
                                                                                               ED




                                                                                                                          RT


                    18                                                                                             ERED
                                                                                           UNIT




                                                                                                            O ORD
                                                                                                    IT IS S
                                         26 2019
                             Dated: July ___,                        _____________________________________________
                                                                                                                             R NIA




                    19                                                     THE HON. PHYLLIS                Hamilto
                                                                                                                   n
                                                                                          Judge P J. HAMILTON
                                                                                                 hyllis J.
                                                                                           NO




                                                                                                                            FO
                                                                                            RT




                                                                           UNITED STATESER DISTRICTCJUDGE
                                                                                                                            LI




                    20
                                                                                               H




                                                                                                                        A




                                                                                                      N                 F
                                                                                                          D IS T IC T O
                                                                                                                R

                    21

                    22       FIRMWIDE:165591793.1 008333.1015


                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
                                                                                2.          Case No. 4:18-cv-01402-PJH
       333 Bush Street
          34th Floor                                                                        Case No. 4:18-cv-01404-PJH
   San Francisco, CA 94104
         415.433.1940
                               [PROPOSED] ORDER GRANTING DEFS’ ADMIN MOTION RE MSJ PAGE LIMIT & HEARING DEADLINE
